DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election / Restriction
Applicants’ election of Species 1 (Figs. 1-3) and directed to Claims 1-5 and 10-21 in the reply filed on September 9, 2022 is acknowledged (second full paragraph under the section header “II.  Restriction Requirement” on p. 6 of Applicants’ response to Election / Restriction). Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
	Applicants election is made FINAL. 

Status of the Claims
Claims 1-21 are pending with Claims 6-9 being withdrawn to a nonelected species as described above.  Thus, Claims 1-5 and 10-21 are examined on the merits below in the U.S. non-provisional application.  


Drawings
The drawings are objected to because 
			The reference numerals in Fig. 1 are illustrated in a light gray dot-matrix format making the difficult to read for a reader of the specification (i.e., this contrasts with Figs. 2 and 3 where the reference numerals are more clearly seen for the reader of the specification).  To obviate this objection, format the reference numerals of Fig. 1 in the darker clearly read font as the reference numerals shown in Figs. 2 and 3. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b, 1B).  The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
	More particularly, the Abstract is objected to because it is written using claim language (“comprising” (2X, lines 1 and 2) found in patent claims. 
	Appropriate correction is required.

The disclosure is objected to because of the following informalities:
	“a viscosity of hydraulic fluid comprised in the braking system” (¶ 0018) should be ‘a viscosity of a hydraulic fluid flowing [[
	“Hydraulic fluid comprised in the braking system may comprise oil.” (¶ 0019) should be ‘Hydraulic fluid flowing [[
	The specification describes that housing 12 is releasably attachable to the drum 14 using a plurality of screws…(not shown) (¶ 0026, lines 8 and 9).  In contrast, Fig. 1 of the specification shows a plurality of Philips head screws arrayed around the outer perimeter of housing 12 confirming that the plurality of screws are shown in the drawings. 
Appropriate correction is required.

Claim Objection
A claim is objected to because of the following informality:  
		“a viscosity of hydraulic fluid comprised in the braking system” should be ‘a viscosity of hydraulic fluid flowing [[
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US7370843 (Dueck; issued on May 13, 2008) (DUECK).  
	In reference to Claim 1, DUECK discloses
		A braking system for a cable reel (retractable load support system 10, title, Abstract, col. 1, lines 16-20 and col. 3, line 48, Figs. 1-12c) comprising: 
			a housing (structure at the end of the arrowhead of reference numeral 42, Fig. 4) configured to fit inside a drum (first spool 60, col. 3, line 50) of the reel (of 10) and to rotate with the drum (60) during use (col. 7, lines 8-13); and 
			a gerotor (gerotor 42, col. 3, line 49 and col. 4, line 29, Fig. 4) comprising inner and outer gears (col. 4, line 44 and col. 4, lines 45 and 46) disposed inside the housing (structure at the end of the arrowhead of reference numeral 42, Fig. 4), wherein the inner gear is attachable to a shaft (main shaft 44, col. 3, line 57, Figs. 4-6) of the reel (of 10) and the outer gear is configured to rotate (col. 4, lines 44-46) relative to the inner gear with the housing (structure at the end of the arrowhead of reference numeral 42, Fig. 4) during use (col. 7, lines 8-13) thereby causing hydraulic fluid (col. 4, line 35-37) to be pumped through the gerotor (42) and impede rotation (col. 4, lines 29-34) of the drum (60).  
	In reference to Claim 16, DUECK further teaches that the housing (structure at the end of the arrowhead of reference numeral 42, Fig. 4) is substantially cylindrical (best seen in Fig. 4).  
	In reference to Claim 21, DUECK further teaches a cable reel having a braking system according to claim 1 (see rejection of Claim 1 above) installed in the cable reel (title, Abstract, Figs. 1-12c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DUECK in view of US6752342 (Nagler; issued on June 22, 2004) (NAGLER).
	In reference to Claim 2, while DUECK teaches a housing, a gerotor, and that the housing comprises fluid inlet and outlet orifices opening into an inside of the housing (col. 4, 37-39 of DUECK), DUECK does not explicitly teach first and second conduits in fluid communication with, respectively, the inlet and outlet orifices and a valve configuration connected to the first and second conduits.  NAGLER teaches a device for winding/unwinding a hose, cable, chain around a spool using flow of a hydraulic fluid in a motor arrangement (title, Abstract, col. 1, lines 11-15, Figs. 1-12) that includes 
			first and second conduits in fluid communication with, respectively, the inlet and outlet orifices (left water tube 268, right tube 268, col. 9, lines 24 and 25, PRIOR ART Fig. 11); and 
			a valve configuration (includes selector valve 240, NAGLER teaches valves, controllers, regulators for fluid flow control, col. 9, lines 23-41, Figs. 9-11) connected to respective ends of the first and second conduits, the valve configuration being configured to limit flow of hydraulic fluid from the first conduit to the second conduit through the valve configuration (Figs. 9 and 10), 
			wherein, in use, the motor (motor 40, col. 9, line 24) causes hydraulic fluid to be sucked into the housing from the first or second conduit and then pumped out of the housing into the other conduit, depending on direction of rotation of the drum (col. 6, lines 42-52).  
	It would be obvious to the PHOSITA before the effective filing date to utilize conduits and a valve configuration in fluid communication with the inlet/outlet orifices and features associated therewith and incorporate these features into DUECK’s system for the benefit of improving the control of fluid associate with the motor as explicitly described by NAGLER (Abstract, lines 5 and 6) that translates into an improved control for lifting a load (Abstract, lines 1 and 2 of DUECK.   
 	In reference to Claims 11-13, DUECK teaches a braking force of the braking system (“The gerotor 42…delivers a quantity of fluid in proportion to speed” to circulate the fluid in a controlled manner to dampen (i.e., the braking force) the rotation of the first spool 60 when raising the elongated member 70, col. 4, lines 35-37).  The PHOSITA would understand that the amount of hydraulic fluid in circulation within the gerotor is a function of the size of the inlet orifice/outlet orifice and/or viscosity that affects the amount of hydraulic fluid delivered/output from the gerotor which directly influences an amount of braking force present to raise the elongated member.    
	In reference to Claim 14, DUECK further teaches a hydraulic fluid for the braking system as described above, however, DUECK does not teach that the hydraulic fluid is oil.    NAGLER teaches a device for winding/unwinding a hose, cable, chain around a spool using flow of a hydraulic fluid in a motor arrangement (title, Abstract, col. 1, lines 11-15, Figs. 1-12) that includes understanding that hydraulic pressure has been known to direct means to move objects and that a typical hydraulic fluid has been oil (col. 1, lines 16-25).  
	It would be obvious to the PHOSITA before the effective filing date to utilize oil as the hydraulic fluid as taught by NAGLER and incorporate this specific type of hydraulic fluid for use in the operation of DUECK’s system for at least the benefit of providing a hydraulic fluid that yields effective results in generating hydraulic pressure combined with an actuator to move objects as expressly described by NAGLER (col. 1, lines 16-25).  
	In reference to Claim 15, while DUECK teaches that the housing is attachable to the drum, DUECK does not explicitly teach that the housing is releasably attachable to the drum.  NAGLER teaches a device for winding/unwinding a hose, cable, chain around a spool using flow of a hydraulic fluid in a motor arrangement (title, Abstract, col. 1, lines 11-15, Figs. 1-12) that includes the housing (separate water flow operated mechanism 520, col. 6, line 8, Figs. 2 and 5-8) is attachable to the drum (502).  The PHOSITA understands that as the mechanism is easily attached can easily be releasably attached from the drum as is broadly recited.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a housing being releasably attachable to the drum as is taught by NAGLER and incorporate such a feature into DUECK’s system for at least the benefit of providing easier inspection/maintenance of the motor elements apart from the system over the service life of the system.  
	In reference to Claim 18, DUECK does not teach a valve configuration/conduits and features associated therewith. NAGLER teaches a device for winding/unwinding a hose, cable, chain around a spool using flow of a hydraulic fluid in a motor arrangement (title, Abstract, col. 1, lines 11-15, Figs. 1-12) that includes a valve configuration (such as selectable valve 240) and first and second conduits (left tube 216, right tube 216, col. 9, lines 25 and 26, see PRIOR ART Figs. 9-12, especially Fig. 11).  The thrust of NAGLER’s disclosure is that of control of fluid to control movement of a hose that further includes valve control in conjunction with a motor.  Fig. 11 shows the motor/valve configuration/conduits and Fig. 12 further illustrates the adjacent positioning of the valve configuration (606) to the motor (includes 602).  The PHOSITA would understand that such arrangement within the housing of the valve configuration/conduit components merely makes integral that which is separate (MPEP 2144.04, V, B) and would require only routine skill to implement so that the system effectively operates to control fluid.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the valve configuration/conduits as taught by NAGLER and integrate this arrangement within the housing for the benefit of having a compact package arrangement that effectively operatively controls the flow of fluid to move an object.    
    	In reference to Claims 19 and 20, while DUECK further teaches that the housing of the braking system is disposed inside a drum of the reel, DUECK does not explicitly teach that the reel is specifically installed in a hose reel application.  NAGLER teaches a device for winding/unwinding a hose, cable, chain around a spool using flow of a hydraulic fluid in a motor arrangement (title, Abstract, col. 1, lines 11-15, Figs. 1-12).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a hose reel installation/application as taught by NAGLER and incorporate the braking system of DUECK for use with a hose reel installation of NAGLER for at least the benefit of applying the braking system to other kinds of commercially viable applications dependent on the requirements and application of use for the braking system.  

Claims 3-5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over DUECK and NAGLER as applied to Claim 2 above, and further in view of US5007599 (Forsyth; issued on April 16, 1991) (FORSYTH).
	In reference to Claims 3-5, DUECK and NAGLER teach rotation of the motor is reversible (i.e., the direction is selectable, col. 7, lines 40-50) and that the valve configuration that includes a flow control valve (i.e., flow rate regulator, col. 9, lines 30-40 of NAGLER).  NAGLER also describes the importance of having valve control and indicates that any other valve may be used to control fluid through the motor (i.e., and the PHOSITA understands that a check valve is a known one-way valve for fluid control).  Nonetheless, DUECK and NAGLER do not explicitly and/or specifically call out a check valve and features associated therewith.  FORSYTH, however, teaches a controller (10, title, Abstract, col. 8, line 38, Fig. 1) for a reel drive that includes a [one-way] check valve (64, 66) and a flow valve (58, 60, 62) and various conduits within the fluid circuit that can be internal conduits (Claim 5) relative to pump (12, Fig. 1).  Additionally, FORSYTH teaches the limitations (Claim 3)  
			from the second to the first conduit, more hydraulic fluid flows through the check valve than through the flow control valve (col. 6, lines 54-58).        
			from the first to the second conduit, more hydraulic fluid flows through the flow control valve than through the check valve (i.e., because of the check valve having one-way flow in a single direction means that in the other direction there is less/marginal flow and furthermore this can be optimized by the PHOSITA dependent on the requirements of flow through the system/valve configuration (Claim 4), MPEP 2144.05, II, A).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the teachings of valve flow control as taught by DUECK and NAGLER and further include another flow control device like a check valve along with internal conduits as taught by FORSYTH and arrange/optimize the fluid flow through the valve configuration/check valve/flow control valve/internal conduits dependent on the rotation of the motor and incorporate these flow features into the modified system of DUECK and NAGLER for at least the benefit of having improved, customized control of the hydraulic fluid in the system to move an object/reel (col. 4, lines 58-62 of FORSYTH).
	In reference to Claim 10, DUECK and NAGLER teach a braking force of the braking system (“The gerotor 42…delivers a quantity of fluid in proportion to speed” to circulate the fluid in a controlled manner to dampen (i.e., the braking force) the rotation of the first spool 60 when raising the elongated member 70, col. 4, lines 35-37 of DUECK).  NAGLER teaches the importance of having valve control (col. 9, lines 29-40) including a flow control valve (i.e., for example a flow rate regulator, col. 9, lines 29-40).  The PHOSITA understands that a flow control valve inherently regulates/controls flow of fluid therethrough, and as such, the braking force is then altered dependent on the flow of fluid through the flow control valve.   
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a flow control valve as taught by NAGLER to regulate fluid/braking force as taught by DUECK and incorporate this feature into the modified system of DUECK and NAGLER and FORSYTH for the benefit of having improved fluid flow control to move an object (Abstract, lines 5 and 6 of NAGLER).    

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DUECK and NAGLER as applied to Claim 2 above, and further in view of US2014/0263801 (Skowronski; published on September 18, 2014) (SKOWRONSKI).
	In reference to Claim 17, over DUECK and NAGLER teach that the housing is made of a material, however, are silent as what specific material is being used.  SKOWRONSKI teaches a cable guide for a retractable cord reel (title, Abstract, Figs. 1-18) that includes a housing made of plastic (¶ 0075, lines 1 and 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a housing made of plastic as taught by SKOWRONSKI and use this material to construct the housing in the modified system of DUECK and NAGLER for at least the benefit of manufacturing a robust and reliable housing component that can effectively contain the fluid/gears of the gerotor so that the system operatively performs to retract a cable/cord/hose as expressly described by SKOWRONSKI (¶ 0003, lines 1-3).    

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US5904371 shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday September 19, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746